Title: To George Washington from the Board of War, 8 November 1776
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] Novr 8th 1776

Mr Lewis (a Brother Deligate) has given Congress Information that Application had been made to your Excellency by a Flag from Genl Howe to permit Mrs Watts & Mrs Barrow the Pay Masters Wife to go to their Husbands in New York and at the same Time requested Congress to assi[s]t him with their Authority to obtain the Release of his Lady whom the Enemy would not permit to come out—the House having refer’d the Matter to the Board of War, we beg Leave to represent to your Excellency the Propriety of obtaining Mrs Lewis & Mrs Robinson her Daughter with her Children in exchange for Mrs Watts & Mrs Barrow; and, if you have not already permitted those Ladies to go into York or given Genl Howe a promise to that effect, that you will make the Release of our Ladies, if we may be allowed the expression, a necessary requisite—Indeed should you have complied with Genl How’s Request, we submit it to your Excellency whether Mrs Lewis & Mrs Robinson may not be asked for in Return. We do not imagine that you will be refused, but should you, we must recur to the unhappy Expedient of with-holding in future every simular Indulgence to those Ladies in our Power, who may desire to visit their Connections in the Army.
We are very sorry that our Enemies have compelled us to resolve upon any Thing whuch looks like severity, or indeed to lay any Restraint upon the fair Sex, but tho’ we cannot approve the Practice, we shall be obliged to follow the Example of his Britannic Majesty’s

Commanders. We have the Honour to be with the most perfect Esteem your very obedt Servants

Benja. Harrison
James Wilson
Edward Rutledge


P.S. should Mrs Watts & Mrs Barrow carry in their Baggage Mrs Lewis and Mrs Robinson must have the same Indulgence. Perhaps if the Ladies cannot be exchanged upon the above Terms Mrs Lewis may be exchanged for Mrs Kempe.


B.H.J.W.E.R.
